Citation Nr: 0019895	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left elbow, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the right elbow, currently rated 
as 30 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left hip, Muscle Group XIV, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.


INTRODUCTION

The veteran served on active duty from November 1965 until 
April 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was previously before the Board in September 1997, 
when it was remanded for records and consideration of the new 
criteria for rating muscle injuries.  The requested 
development has been completed.  

A regulation authorizes the Board to consider evidence which 
was not considered by the RO, if the veteran specifically 
waives his right to have the RO review such evidence.  
Otherwise, the case must be returned to the RO for 
consideration of the new evidence.  38 C.F.R. § 20.1304 
(1999).  In September 1999, the veteran mailed evidence, 
including recent medical records, directly to the Board 
without a waiver of RO consideration.  Consequently, as 
required by the regulation, the case was returned to the RO 
so it could consider the new evidence.  This was done by a 
Board Remand dated in April 2000.  The RO considered the new 
evidence, did not change its decision, and notified the 
veteran in a supplemental statement of the case.  

The case has been returned to the Board.  In May 2000, the 
veteran submitted additional evidence directly to the Board, 
with a waiver of RO consideration.  


REMAND

Further review of the folder discloses that the case requires 
additional development.  

The April 2000 Board Remand noted the presence of medical 
records relating to the veteran's back and informed him that 
he should notify the RO if he was making a back claim.  The 
file does not reflect such notice to the RO.  However, in a 
May 2000 statement, sent directly to the Board, the veteran 
referenced service connection for a lumbar spine disorder.  
It appears that the veteran is claiming service connection 
for a lumbar spine disability.  This issue is referred to the 
RO for appropriate action.  If the veteran disagrees with the 
RO's decision and submits a timely appeal after receiving a 
statement of the case, the Board will have jurisdiction.  At 
this time, the matter must be returned to the RO.  

In a VA Form 9, dated in October 1995, the veteran indicated 
that he wanted a hearing at the RO, before a Member of this 
Board.  He was afforded a hearing before a local hearing 
officer.  It does not appear that he has withdrawn his 
request for a hearing before a Member of this Board.  A 
Travel Board Hearing should be scheduled.  

It has been several years since the service-connected wounds 
have been examined.  A current examination should be done.  

The Board regrets the further delay; however further action 
is needed to insure due process and complete development of 
evidence in the case.  The case is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled for 
examination of his service-connected wound 
residuals.  The entire claims folder, 
including a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
the wound residuals found to be present.  
Special attention should be given to 
limitation of joint motion and neurologic 
deficits of the left elbow, right elbow 
and left hip.  Any necessary tests, 
studies, or specialist examinations should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  

2.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1999).  If 
the veteran fails to report for 
examination, the RO should send the 
veteran a supplemental statement of the 
case which notifies him of the 
requirements of 38 C.F.R. § 3.655 and 
gives him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should adjudicate the claim for 
service connection for a lumbar spine 
disorder.  

4.  The veteran should be scheduled for a 
hearing at the RO before a Member of this 
Board.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





